United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1477
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Bright Idada Falodun,                    *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: December 15, 2003

                                   Filed: December 22, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Bright Idada Falodun appeals his convictions for conspiracy to commit bank
fraud, bank fraud, access device fraud, possession of five or more false identification
documents, and possession of fifteen or more unauthorized access devices. Falodun
also appeals his sentence. We affirm.
       Falodun first contends the district court* should have held an evidentiary
hearing on the issue of his competence. When a district court has “sufficient doubt
about the defendant’s competence,” due process requires the district court to hold a
competency hearing. United States v. Premachandra, 32 F.3d 346, 347 (8th Cir.
1994). Here, Falodun wrote directly to the magistrate judge several times expressing
discontent with his counsel. The district court granted Falodun’s motion for
appointment of new counsel, and Falodun continued to complain about his new
attorney to the magistrate judge. In one letter, Falodun referred to conspiracies
against him including his poisoning by a police officer. The defense hired a
psychologist to evaluate Falodun’s competency to stand trial, and the psychologist
concluded Falodun was competent to stand trial because he understood the nature of
the proceedings and could participate in his own defense. Although Falodun’s letters
to the court provide evidence that might warrant a departure from the usual
presumption of competency, see Branscomb v. Norris, 47 F.3d 258, 261 (8th Cir.
1995), given the psychologist’s observations, there is not “sufficient doubt” about
Falodun’s competency to stand trial. Thus, the district court properly declined to
hold a competency hearing.

       Falodun next asserts the search warrant for his garages was not supported by
probable cause. We disagree. The search warrant affidavit collectively discusses
Falodun’s apartment and the two garages he rented there. The same probable cause
justifying the search of Falodun’s apartment justified the search of his garages.
Further, the affiant indicated Falodun owned two vehicles, used his car in committing
his fraud, and kept evidence of bank fraud inside the car. The district court had a
substantial basis for concluding Falodun’s garages contained evidence of fraud.
United States v. Dixon, 51 F.3d 1376, 1381 n.4 (8th Cir. 1995).



      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                        -2-
       As for his sentence, Falodun asserts the district court committed clear error in
finding Falodun and his coconspirator intended to inflict a loss of $3,846,385.82, the
face amount of the checks he deposited into the fraudulent bank accounts and the
amounts he and his coconspirators transferred via telephone into the fraudulent
accounts. See U.S.S.G. § 2B1.1(b)(1)(J) (providing for offense level increases
depending on amount of loss in fraud cases). Loss under § 2B1.1(b)(1) is the either
actual loss or intended loss, whichever is greater. Id. n.2(A). Actual loss means
reasonably foreseeable pecuniary harm, and intended loss means the pecuniary harm
that was intended to result from the offense. Id. n.2(A)(i)-(ii). We conclude the
district court’s loss finding is not clearly erroneous. United States v. Geevers, 226
F.3d 186, 193 (3d Cir. 2000). There is no evidence any of the defendants stopped
trying to withdraw money from the fraudulent accounts before the financial institution
detected the fraud. Because Falodun was the leader and organizer of the entire fraud,
the actions of his coconspirators was foreseeable to him and the district court properly
held Falodun accountable for their conduct. Id. § 1B1.3(a)(1).

      We thus affirm Falodun’s conviction and sentence.
                     ______________________________




                                          -3-